Name: Commission Regulation (EC) No 2446/96 of 18 December 1996 concerning imports of certain textile products originating in the Russian Federation
 Type: Regulation
 Subject Matter: leather and textile industries;  international affairs;  international trade;  Europe;  trade
 Date Published: nan

 21 . 12. 96 ENf I Official Journal of the European Communities No L 333/7 COMMISSION REGULATION (EC) No 2446/96 of 18 December 1996 concerning imports of certain textile products originating in the Russian Federation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bi ­ lateral agreements, protocols or other arrangements, or by other specific Community import rules ('), as last amended by Commission Regulation (EC) No 1937/96 (2), and in particular Article 12 (2), in conjunction with Article 25 (5), thereof, Whereas an Agreement in the form of an exchange of letters between the European Community and the Russian Federation concerning the renewal of the Agree ­ ment between the European Economic Community and the Russian Federation on trade in textile products initialled on 12 June 1993 as amended by the Agreement initialled on 12 April 1995 has been applied on a provis ­ ional basis since 1 January 1996, pursuant to Council Decision 96/226/EC (3); Whereas this Agreement expires on 31 December 1996 and negotiations between the two Parties had been held with a view to renew it; Whereas these negotiations cannot be completed before that date; Whereas Article 1 (2), of the Agreement stipulates that 'quantitative import restrictions shall be reintroduced in case of denunciation or non replacement of this Agree ­ ment'; Whereas Article 12 (2) of Regulation (EC) No 517/94 lays down the conditions under which quantitative limits may be established on imports into the Community of textile and clothing products originating in certain exporting countries; Whereas the economic interests of the European Community require that in case the bilateral Agreement is not renewed the import rules which will be applicable should be such as to prevent the unlimited importation of certain textile products originating in the Russian Federa ­ tion subject to quantitative limits under the Agreement; Whereas the sensitivity of the textile and clothing sector of the European Community and the actual and potential capacity of production of certain textile products in the Russian Federation and their exportation to the European Community require that quantitative restrictions continue to be applicable for the importation of certain textile products originating in the Russian Federation ; Whereas it is therefore necessary to introduce for a period which should not be longer than three months quantit ­ ative limits for the importation into the Community of certain textile products originating in the Russian Federa ­ tion as well as for the reimportation after outward proces ­ sing in the Russian Federation of certain textile products originating in the Community; Whereas the Commission will continue to employ all efforts to complete the negotiations with the Russian Federation within these three months in order to reach a new bilateral Agreement to replace the existing Agree ­ ment before the expiry of the present Regulation ; whereas therefore the quantitative restrictions introduced by this Regulation represent a temporary measure pending the resumption and conclusion of these negotiations; Whereas given the economic situation of the Community textile and clothing industry and the development of trade on textiles and clothing products between the Community and the Russian Federation it does not appear to be necessary to reintroduce some of the existing quantitative limits; Whereas, as far as the quantitative limits introduced for three months by this Regulation are concerned the amounts foreseen are equivalent to 25 % of those agreed for 1996 increased for an important number of categories by a significant uplift; Whereas the importation of products shipped from the Russian Federation before the entry into force of the present Regulation is governed by the provisions of the Agreement in force in 1996 of Council Regulation (EEC) No 3030/93 (4), as last amended by Regulation (EC) No 2315/96 0; Whereas the reduced number of quantitative restrictions in comparison with those existing in the Agreement as well as the increased levels provided for in this Regulation are introduced on the basis that the Russian Federation will not adopt, during the validity of this Regulation , (') OJ No L 67, 10 . 3 . 1994, p. 1 . (2) OJ No L 255, 9 . 10 . 1996, p. 4 . 3 OJ No L 81 , 30 . 3 . 1996, p. 406. (4) OJ No L 275, 8 . 11 . 1993, p . 1 . 0 OJ No L 314, 4. 12. 1996, p . 1 . No L 333/8 EN Official Journal of the European Communities 21 . 12. 96 measures in the textiles and clothing sector concerning quantitative restrictions, or increased tariffs or non-tariff barriers such as certification or other import requirements applicable to import of products originating in the Community, other than those measures in force in the Russian Federation at the date of 1 January 1996; whereas the introduction of any such measure will therefore entail a review of the provisions of this Regulation ; Whereas these measures are in conformity with the opinion expressed by the committee established by Regu ­ lation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 1 . vAs from the date of entry into force of this Regula ­ tion imports into the Community of textile products listed in the Annex to this Regulation originating in the Russian Federation shall be subject to the quantitative limits established in that Annex . 2. As from the date of entry into force of this Regula ­ tion reimports into the Community, after outward economic processing in the Russian Federation , of textile products listed in the Annex to this Regulation origin ­ ating in the Community shall be subject to the quantit ­ ative limits established in that Annex. 3 . The provisions of Parts II and III of Council Regula ­ tion (EC) No 517/94 are applicable to imports referred to in this Regulation . Article 2 All quantities of products listed in the Annex to this Regulation shipped to the Community from the Russian Federation on or after 1 January 1997 and until 31 March 1997 and released for free circulation into the Commun ­ ity shall be deducted from the respective limits laid down in that Annex. Article 3 The provisions of this Regulation shall be subject to review in the event that, during the period of its validity, the Russian Federation introduces measures in respect of quantitative restrictions or increased tariffs or non-tariff barriers such as certification or other import requirements applicable to imports of textile and clothing products originating in the Community, other than those measures in force in the Russian Federation at the date of 1 January 1996 . Article 4 This Regulation shall enter into force on 1 January 1997. It is applicable until 31 March 1997. Textiles products listed in the Annex and shipped to a Community destination before the date of entry into force of this Regulation shall be governed by the provisions in force at the time of their shipment and shall not be deducted from the respective limits laid down in the Annex. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Leon BRITTAN Vice-President 21 . 12. 96 EN Official Journal of the European Communities No L 333/9 ANNEX Community quantitative limits referred to in Article 1 (1 ), applicable from 1 January to 31 March 1997 Category (') Unit Quantity 1 tonnes 1 307 2 tonnes 3619 2a tonnes 278 3 tonnes 508 4 1 000 pieces 720 5 1 000 pieces 457 6 1 000 pieces 802 7 1 000 pieces 226 8 1 000 pieces 688 9 tonnes 473 20 tonnes 686 22 tonnes 368 39 tonnes 225 12 1 000 pairs 1 128 13 1 000 pieces 1 485 15 1 000 pieces 286 16 1 000 pieces 208 21 1 000 pieces 340 24 1 000 pieces 350 29 1 000 pieces 159 83 tonnes 118 33 tonnes 133 37 tonnes 455 50 tonnes 141 74 1 000 pieces 153 90 tonnes 243 115 tonnes 122 117 tonnes 409 118 tonnes 241 (') The full description of products falling within these categories is set out in Annex I of Regulation (EC) No 517/94. OUTWARD PROCESSING TRAFFIC Community quantitative limits referred to in Article 1 (2), applicable from 1 January to 31 March 1997 Category (') Unit Quantity 4 1 000 pieces 244 5 1 000 pieces 559 6 1 000 pieces 1 547 7 1 000 pieces 988 8 1 000 pieces 895 12 1 000 pairs 1 193 13 1 000 pieces 357 15 1 000 pieces 949 16 1 000 pieces 347 21 1 000 pieces 1 357 24 1 000 pieces 690 29 1 000 pieces 1 090 83 tonnes 125 74 1 000 pieces 250 (') The full description of products falling within these categories is set out in Annex I of Regulation (EC) No 517/94.